DENMAN, Circuit Judge.
This is an appeal from an order of the district court dismissing a writ of habeas corpus issued upon the application of the appellant, a person of the Chinese race claiming to be the son of an United States born Chinese, but denied admission to the United States. Appellant contends that he was denied a fair hearing before the Immigration Service.
We are unable to find that a fair hearing was denied. The inferences to be drawn from the demeanor of the witnesses is peculiarly within the functions of the Board of Special Inquiry. A witness’ words may completely support a burden of proof yet, when confronted with prior statements, his demeanor may be such as not to warrant belief in any of them. Allan v. United States, 9 Cir., 115 F.2d 804. Here there was a conflict of testimony regarding such an intimate family matter as the birth or non-birth of a child of applicant’s brother and, if born, whether a boy or a girl. The demeanor of the claimed father of the applicant and the applicant in testifying regarding these contradictions may afford inferences as to veracity or the contrary which, coupled with the contradictions, make binding on this court the Board’s decision that the burden of proof of citizenship has not been maintained.
The contradictions are properly shown, though they are between statements in the instant proceeding and in an unsuccessful prior proceeding to secure admission for appellant’s brother. Soo Hoo Yen v. Tillinghast, 1 Cir., 24 F.2d 163; United States ex rel. Ng Kee Wong v. Corsi, 2 Cir., 65 F.2d 564; Ex parte Wong Foo Gwong, 9 Cir., 50 F.2d 360.
Order affirmed.